DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 02/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner) in view of Cuddy et al. (US Pub. No. 2008/0020823 A1 hereinafter Cuddy).
As per claim 1, Gagner teaches a non-transitory computer-readable medium containing instructions embodied thereon which, when executed by a at least one processor, causes the at least one processor (Fig. 17 and paragraph [0106] see gaming machine architect) to: cause to be displayed, on a multiplayer game display (Fig. 1, item 102 and paragraph [0034] see community screen), a group metamorphic game element, wherein the group metamorphic game element includes a plurality of communal game elements, the group metamorphic game element configured to interact with each of a plurality of electronic gaming machines (Fig. 1, item 150 and Fig. 11, item 1115 and paragraphs [0034], [0048], and [0069]-[0071] teaches a communal game comprising a communal screen, item 102, with various communal game elements, items 150 and 1115, displayed which a player can interact with and apply to their base games such as multipliers); activate, during a first game play on a first electronic gaming machine of the plurality of electronic gaming machines and based on a first output of a random number generator (RNG) received by the at least one processor (Fig. 19 and paragraphs [0108] and [0120] includes a game server to carry out game functionality), a multiplayer feature of a multiplayer game (paragraphs [0027], [0109]-[0100], and [0127] play of the communal event occurs based on a random determination during a base game with paragraph [0127] disclosing bonus features, which would include the communal event, are trigger via randomly determined outcomes via a rng generator (paragraph [0109])); cause the group metamorphic game element to transition one of the communal game elements from the multiplayer game display to an individual metamorphic game element associated with the first electronic gaming machine, thereby removing the one communal game 
As  per claim 2, Gagner teaches a medium wherein the instructions further cause the at least one processor to dynamically adjust display of the group metamorphic game element and the plurality of communal game elements on the multiplayer game display based on at least one of a determined bank configuration, a form factor of the plurality of electronic gaming machines, and a number of active players (Fig. 11, item 1115 and paragraphs [0069]-[0071] shows the element moving from the screen to a player device in the bank of gaming machines based on location of the device.  Additionally, paragraph [0038] the bank of gaming machines determines the types of awards presented.).
.
Claim 3-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner) and Cuddy et al. (US Pub. No. 2008/0020823 A1 hereinafter Cuddy) in view of Walker et al. (US Pub. No. 2004/0204235 A1 hereinafter referred to as Walker).
As per claim 3, Gagner does not teach a medium wherein the instructions further cause the at least one processor to determine the activation of the multiplayer feature based on a number of active players playing the multiplayer game, wherein the highest award amount is a highest portion of a shared award amount and the lower award amounts are each lower portions of the shared award amount, and wherein at least one of the lower portions of the shared award amount is different form another lower portion of the shared award amount.  However, Cuddy teaches a multiplayer wagering game (abstract) different award pools are awarded to the trigger game machine and the other gaming machines (Figs. 6 and 11 and paragraphs [0192]-[0193]) with the highest award pool awarded to the triggering game machine which is higher than the lower amounts (Fig. 11, item 14b is higher than item 14a with 14a 
As per claim 4, Gagner does not teach a medium wherein the instructions further cause the at least one processor to activate a community bonus during the multiplayer game, wherein the community bonus is configured to provide an award to each of the players of the multiplayer game.  However, Walker teaches a community bonus activated during the play of a bonus game which is awarded to each eligible player (abstract and paragraph [0083]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Cuddy and Walker, since Gagner is modified to include a group wide bonus to be awarded thereby insuring that each player achieves an award in the bonus game regardless of individual performance thereby providing an incentive for less skilled players to still play the game instead of looking elsewhere for an easier game.

As per claim 6, Gagner does not teach a medium wherein the group metamorphic game element is a tree, wherein the communal game elements are at least one of coins, envelopes, and fruits displayed on the tree, and wherein the individual metamorphic element is presented on a display device of the first electronic gaming machine, the individual metamorphic element being configured to collect coins from at least the tree over a plurality of rounds of game play of the multiplayer game.  However, Gagner teaches moving elements from the common display to an individual gaming machine (Fig. 11) 
As per claim 7, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing a predetermined number of coins displayed on the tree to transition from the tree into the individual metamorphic element on the display device of the first electronic gaming machine.  However, Gagner teaches a gaming system wherein the communal element is shown moving into a player’s gaming machine (Fig. 11, item 1115 and paragraphs [0069]-[0071] shows the element moving from the screen to a player device in the bank of gaming machines ) and Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) with a display of awards being given to a gaming machine being implemented via a bucket, or storing element, which holds the credit awards for at least sometime (Fig. 5D and paragraph [0079]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it 
As per claim 8, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing an envelope displayed on the tree to transition from the tree to the individual metamorphic element of the first electronic gaming machine.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Cuddy and Walker, since Gagner is modified to include a plurality of different means to present the bonus game in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.
As per claim 9, Gagner does not teach a medium wherein the instructions, when executed, further cause the at least one processor to provide a visual effect by causing the envelope to suspend over the individual metamorphic element and tilt to release a predetermined number of coins into the 
As per claim 10, Gagner does not teach a medium wherein the instructions further cause the at least one processor to provide a visual effect by causing the envelope to suspend over the individual metamorphic element and slide to release a credit award.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Cuddy and Walker, since Gagner is modified to include a plurality of different means to present the bonus game, such as unique animations presented by Walker, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.

As per claim 16, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing a fruit displayed on the tree to 
As per claim 17, Gagner does not teach a medium wherein the instructions further cause the at least one processor to: determine that one additional scatter symbol needs to be displayed on a plurality of reels of the first electronic gaming machine to trigger a free spins bonus game; based on the determination, cause the fruit to transition from the individual metamorphic element onto a symbol display position on one of the plurality of reels; and replace a symbol associated with the symbol display position with a scatter symbol.  However, Gagner teaches awards which enhance a base game (paragraphs [0069]-[0071]) and scatter symbols which trigger additional bonus features (paragraph [0127]) and Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Cuddy and Walker, since Gagner is modified to include a plurality of different 
As per claim 18, Gagner teaches a medium wherein the first electronic gaming machine includes a plurality of reels, and wherein the instructions further cause the at least one processor to: select and display a plurality of symbols for each of the plurality of reels (paragraph [0127]); and evaluate the plurality of symbols to determine whether the plurality of symbols include a threshold number of scatter symbols for triggering a free spins bonus game, wherein each of the scatter symbols is associated with an award value (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature).
As per claim 19, Gagner teaches a medium where the instructions further cause the at least one processor to: replace a personal play area of the first electronic gaming machine with a bonus play area associated with the free spins bonus game, the bonus play area including a plurality of reels associated with the free spins bonus game (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature); select and display a plurality of symbols for the plurality of reels of the bonus play area of the first electronic gaming machine, the plurality of symbols including one or more trigger symbols (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature with the bonus spins not indicating the currently used symbols are changes and therefore one of ordinary skill in the art would determine the trigger symbols would remain); and assign, to a player of the first electronic gaming machine, an award value associated with a repeat fortune value displayed on the bonus play area for each of the one or more trigger symbols displayed on the plurality 
As per claim 20, Gagner teaches a medium wherein the instructions further cause the at least one processor to calculate the repeat fortune value by summing each respective award value associated with the scatter symbols that triggered the free spins bonus game (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature with awards based on symbol outcomes (paragraph [0127])).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner), Cuddy et al. (US Pub. No. 2008/0020823 A1 hereinafter Cuddy), and Walker et al. (US Pub. No. 2004/0204235 A1 hereinafter referred to as Walker) in view of Aoki (US Pub. No. 2012/0252562 A1).
As per claim 14, Gagner does not teach a medium wherein the activated multiplayer feature triggers a progressive bonus game, wherein the instructions further cause the at least one processor to: replace a personal play area of the first electronic gaming machine with a progressive play area associated with the progressive bonus game, the progressive play area including a plurality of tokens; receive, via a player input button of the first electronic gaming machine, a plurality of player inputs selecting each of the plurality of tokens; replace the plurality of tokens with a plurality of jackpot names; and assign, to a player of the first electronic gaming machine, a progressive jackpot value associated with one of the plurality of jackpot names in response to determining that a predetermined number of matching jackpot names of the plurality of jackpot names are displayed in the progressive play area.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]) with 
As per claim 15, Gagner does not teach a medium wherein the instructions further cause the at least one processor to reset the progressive jackpot value to a jackpot reset value associated with the matching jackpot name.  However, Aoki teaches resetting a jackpot once awarded (paragraph [0006]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Cuddy, Walker, and Aoki, since Gagner is modified to include a means to reset the prize after awarding in order to allow for future subsequent plays.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically while individual parts are known in the prior art, such as having a presentation transition from gaming machine to gaming machine in a bank of gaming machines, the combination of all features together is a non-obvious combination of the known prior art.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Applicant argues that newly amended claim 1 and newly added claim 21 overcomes the previous combinations of prior arts.  Specifically regarding the cascading feature and the second random determination.  Examiner respectfully disagrees and cites to above rejections which cite Fig. 6, item 222 and paragraphs [0208] and [0210]-[0211] of Cuddy wherein a second event takes place, see a second bonus game, to determine an award to provide to a player wherein the determination of which machine to select is done via at least some random determination.  Therefore the teaching of a two tier bonus game with a second random determination is taught by Cuddy.  As per cascading Cuddy discusses using cascading games in paragraph [0094] and therefore the general recitation of cascading is an obvious feature.  As per specific embodiments applicant is directed to claim 13 which is indicated as containing allowable subject matter since the combination of features with the specific function of gaming machines in the presentation of the cascading feature and how it functions in claim 13 as a combination is not an obvious feature of the cited prior art.  As per different award pool amounts see Fig. 9 and paragraph [0234] of Cuddy wherein share amount have different percentages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunell et al. (US Pub. No. 2013/0184078 A1) teaches a slot game system wherein presentations are coordinated between gaming machines based on location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	2/25/2022